Citation Nr: 0429695	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
left shoulder injury, including as secondary to the 
veteran's service-connected right knee disability.
 
2.	Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee injury.

3.	Entitlement to an initial rating in excess of 20 percent 
for residuals of a fracture of the left distal tibia and 
fibula.

4.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 15, 1957 
to May 21, 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May and December 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  By way of explanation, in May 
2002, the RO denied the veteran's claims of entitlement to 
service connection for right knee and left ankle disorders 
and a TDIU.  In December 2002, the RO granted service 
connection for residuals of a right knee injury and residuals 
of a fracture of the left distal tibia and fibula and 
assigned initial 10 percent disability evaluations.  In a 
January 2004 rating action, the RO awarded 20 percent 
evaluations for the veteran's right knee and left ankle 
disabilities and, in March 2004, the RO denied the veteran's 
claim for service connection for a rotator cuff tear of the 
left shoulder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

First, the veteran seeks service connection for a left 
shoulder injury that he claims is due to his service-
connected right knee injury.  He maintains that in October 
2002 his right knee gave way and caused him to fall and 
injure his left shoulder.  According to a private medical 
record dated in mid-October 2002, the veteran was seen with 
complaints of left shoulder pain, diagnosed as impingement 
syndrome of the left shoulder.  A September 2003 VA medical 
record includes a diagnosis of a rotator cuff injury.  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2004).  In 
this regard, the Court of Appeals for Veterans Claims stated 
that, when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Aggravation contemplates a chronic worsening of the 
underlying condition, rather than temporary or intermittent 
flare-ups of the associated symptoms.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  In the interest of due 
process, the Board believes the veteran should be afforded a 
VA examination to determine the etiology of any left shoulder 
disorder found to be present.

Second, the veteran seeks increased ratings for his service-
connected right knee and left ankle disabilities.  He argues 
that his right knee is unstable and reports pain and 
weakness.  His right knee disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2004), that evaluates dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  This is the highest rating under 
this diagnostic code.  To warrant a 30 percent rating, the 
evidence must demonstrate severe recurrent subluxation or 
lateral instability, limitation of flexion to 15 degrees or 
extension to 20 degrees or malunion of the knee with marked 
knee or ankle disability.  The recent medical records and 
examination reports do not show such instability, limitation 
of motion or malunion of the knee.

The veteran's left ankle disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004), for limitation of motion.  This is the highest 
rating for limitation of motion of the ankle.  To warrant the 
next higher rating of 30 percent, the evidence must show that 
the veteran's ankle is ankylosed, meaning complete bony 
fixation at either a favorable or unfavorable angle.  See, 
e.g., Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The recent 
October 2003 examination report presently of record, and 
other records in the file, are quite clear in showing that he 
has maintained some movement in his left ankle, so it is not 
ankylosed.

For both the service-connected right knee and left ankle 
disabilities, there remains for consideration, though, 
whether the veteran has additional functional impairment in 
his right knee or left ankle due to pain/painful motion, 
weakness/instability, premature/excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004).  When 
examined by VA in March 2002 and in October 2003, the 
examiners did not comment on whether there was weakened 
movement and excessive fatigability that would compromise the 
veteran's range of motion during flare-ups.  Nor did the 
examiners comment on the degree of functional impairment in 
terms of additional range of motion loss for the right knee 
or left ankle disabilities.  Therefore, a new VA examination 
is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also VAOPGCPREC 9-2004 (Sept. 17, 2004), as to rating 
limitation of flexion and extension of the knee. 

Third, the Board notes that in August 2003 the veteran's 
attorney submitted VA medical records, dated from June to 
August 2003, regarding the veteran's treatment and, in 
November 2003, the attorney submitted a copy of a September 
2003 VA outpatient examination record from the VA Medical 
Center North Texas Health Care System.  However, it does not 
appear that RO endeavored to obtain any VA medical records 
regarding the veteran's treatment for the claimed 
disabilities.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time. 

Fourth, in a September 2001 written statement, the veteran's 
attorney, in pertinent part, raised a claim of entitlement to 
a TDIU.  The record shows that in a November 1986 letter the 
Social Security Administration (SSA) denied the veteran's 
claim for disability benefits.  In March 2002, a VA examiner 
opined that the veteran's "chronic right knee condition at 
this stage would render him unemployable, as well as the 
combination of myocardial infarction and prostate 
carcinoma."  The veteran's service-connected right knee 
disability is presently evaluated as 20 percent disabling, as 
is the left ankle disability, but there is no indication that 
the RO ever provided the veteran with an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940).  The Board believes this should be done.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which to 
submit any evidence or information.

2.	The RO should forward an Application for 
Increased Compensation Based on Unemployability 
(VA Form 21- 8940), to the veteran, if not 
already accomplished.

3.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who treated him for the 
disorders at issue since September 2003.  The 
RO should then request all pertinent medical 
records from these medical providers, if not 
already of record.  The RO should also obtain 
all medical records regarding the veteran's 
treatment within the VA North Texas Health Care 
System for his right knee, left ankle, and left 
shoulder since 2001.

4.	The veteran should be afforded an appropriate 
VA orthopedic examination to (a) determine the 
etiology of any left shoulder disorder found to 
be present and (b) the current severity of the 
veteran's service-connected left ankle and 
right knee disabilities.  All indicated testing 
should be conducted and all clinical 
manifestations should be reported in detail.  

a.	Left Shoulder Disorder: A complete history 
of the left shoulder disorder should be 
obtained from the veteran.  Based on the 
examination and a review of the record:  
(1) if a left shoulder disorder, e.g., a 
torn rotator cuff, is diagnosed, the 
medical specialist should assess the 
nature, severity, and manifestations of 
any left shoulder disorder found to be 
present; (2) the physician should proffer 
an opinion, with supporting analysis, as 
to the relative likelihood that the 
veteran's diagnosed left shoulder disorder 
was caused by or aggravated (i.e., 
permanently worsened) by his service-
connected residuals of a right knee 
injury.  If it is concluded that the right 
knee has aggravated the left shoulder, the 
degree of left shoulder disorder that 
would not be present but for the service-
connected residuals of a right knee injury 
should be identified.

b.	Right Knee and Left Ankle Disabilities:  
All tests, studies and range of motion 
(measured with a goniometer) should be 
reported in degrees of arc, with an 
explanation as to the normal range of 
motion of a knee and ankle.  (1) The 
examiner should elicit all of the 
veteran's subjective complaints regarding 
his service-connected right knee and left 
ankle disabilities, and offer an opinion 
as to whether there is adequate pathology 
to support the level of each complaint.  
(2) The examiner should assess the overall 
functional impairment, if any, caused by 
pain of the service-connected right knee 
and left ankle disabilities.  (3) In 
addition, the examiner is requested to 
determine whether the right knee and left 
ankle exhibit weakness, fatigability, 
incoordination, or pain on movement and, 
if possible, the determinations should be 
expressed in terms of the degree of 
functional loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on increased use.  
(4) If possible, the examiner should 
comment on the severity of the 
manifestations of the service-connected 
right knee and left ankle disabilities on 
the veteran's ability to perform average 
employment in a civil occupation.  (5) The 
examiner is also requested to comment on 
the presence or absence of instability or 
subluxation and, based upon diagnostic 
testing, whether the veteran has arthritis 
in either his right knee or left ankle.  
(6) The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the service-connected 
right knee and left ankle disabilities 
preclude the veteran from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  (The left 
shoulder should also be considered in this 
employability determination, if the 
examiner believes that it, too, should be 
service-connected.)  Age is not to be 
considered a factor in rendering this 
opinion.  (The examiner is requested to 
address the opinion expressed by the VA 
examiner in the March 2002 examination 
report, to the effect that the veteran's 
"chronic right knee condition at this 
stage would render him unemployable, as 
well as the combination of myocardial 
infarction and prostate carcinoma.")

A rationale should be provided for all 
opinions expressed. The claims folder 
should be made available to the examiner 
for review prior to the examination, and 
the examination report should indicate 
whether such review was performed

5.	Thereafter, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for a left shoulder disorder, 
including as secondary to his service-connected 
right knee disability, entitlement to initial 
ratings in excess of 20 percent for residuals 
of a right knee injury and for residuals of a 
fracture of the left tibia and fibula and a 
TDIU.  If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the July 2003 SSOC and August 2004 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


